IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


K.H. AND M.T.-C.,                     : No. 179 MM 2014
                                      :
                     Petitioner       :
                                      :
                                      :
            v.                        :
                                      :
                                      :
T.M., A.L., E.D., AND BERKS COUNTY    :
CHILDREN AND YOUTH SERVICES,          :
                                      :
                     Respondents      :


                                    ORDER


PER CURIAM


      AND NOW, this 21st day of November, 2014, the Emergency Application for

Exercise of Plenary and Extraordinary Jurisdiction Using King's Bench and

Superintendency Powers is DENIED.